                           UNITED STATES DISTRICT COURT
                           SOUTHERN DISTRICT OF FLORIDA

                           CASE NO. 20-20025-CR-MORENO

UNITED STATES OF AMERICA,

              Plaintiff,

v.

RONY JIRARDIN,

           Defendant.
__________________________/

                                  DETENTION ORDER

       Pursuant to 18 U.S.C. § 3142(f), on March 13, 2020, a hearing was held to

determine whether defendant RONY JIRARDIN should be detained prior to trial.

Having considered the factors enumerated in 18 U.S.C. § 3142(g), this Court finds that

no condition or combination of conditions will reasonably assure the safety of any other

person and the community. Therefore, it is hereby ordered that the defendant RONY

JIRARDIN be detained prior to trial and until the conclusion thereof.

       In accordance with the provisions of 18 U.S.C. § 3142(i), the Court hereby

makes the following findings of fact and statement of reasons for the detention:

       1. The defendant is charged by indictment in the Southern District of Florida,

with carjacking in violation of Title 18, United States Code, Section 2119(1).

       2. The weight of the evidence against the defendant is substantial. The

government has proffered that on June 28, 2019, a male victim opened the passenger

door of his vehicle for a female victim and discovered the defendant sitting in the

driver's seat. The male victim attempted to turn off the vehicle and the defendant
pointed a gun and said, "Cool it." The victims fled the scene and the defendant drove

off in the vehicle.

       Approximately a week later, law enforcement officers found the vehicle with a

stolen tag attached. The defendant's passport was inside the center console of the

vehicle and law enforcement officers recovered the defendant's fingerprints from

various parts of the vehicle including the steering wheel.

       The two victims identified the defendant as the man who had committed the

carjacking.

       3. The pertinent history and characteristics of the defendant support pretrial

detention. The defendant was born on June 7, 1992 in Miami, Florida. The defendant

has an extensive criminal record including between 13 and 20 arrests in the past ten

years. The defendant has previously been arrested for strongarm robbery, marijuana

possession, resisting an officer without violence, fleeing, battery, domestic violence by

strangulation, kidnaping with domestic violence, grand theft and failure to appear.

Approximately two weeks prior to the carjacking in the instant case, the defendant was

arrested for grand theft and was on pretrial release at the time of the instant offense.

Title 18, United States Code, Section 3142(g)(3)(A).

       4. Based on the defendant's extensive criminal record, his participation in grand

theft shortly before the instant offense, the defendant's use of a firearm in the instant

offense and the fact that the defendant was on pretrial release at the time of the instant

offense, the Court finds that the defendant would not obey the Court's orders, would

likely continue in his illegal conduct if he were released on bond and constitutes a


                                             2
danger to persons in the community. The Court specifically finds by clear and

convincing evidence, there are no conditions or combinations of conditions which will

reasonably assure the safety of other persons and the community.

       The Court hereby directs:

              (a) That the defendant be committed to the custody of the Attorney

General for confinement in a corrections facility separate, to the extent practical, from

persons awaiting or serving sentences or being held in custody pending appeal;

              (b) That the defendant be afforded reasonable opportunity for private

consultation with counsel; and

              (c) That, on order of a court of the United States or on request of an

attorney for the Government, the person in charge of the corrections facility in which the

defendant is confined deliver the defendant to a United States Marshal for the purpose

of an appearance in connection with a court proceeding.

              DONE AND ORDERED at Miami, Florida, this 13th day of March, 2020.



                                   _______________________________________
                                   JOHN J. O'SULLIVAN
                                   CHIEF UNITED STATES MAGISTRATE JUDGE




                                             3
